AUSTIN   m;Tizs~e   _.
                                                              ‘~
PRICE        DANDZL      ..
.s-ro~~IIN    oEN-*L
                                       Juiy   16,   1952
                                .:
                 Hon. Austin F...Anderson :'-'~
                 Criminal D'$strictAttorney Opinion NO...V-1478
                 Bexar County
                 San Antonio 5, Te,Faa    I. Re:".Aut&rity~dfthe Com-
                                                 miss~loners’  Court of
                                                .Beliar  County to erect
                                                 traffio control devices
                 Dear Sir:                       on cou&y.roads.
                              We.refer.to your r@quest In which you ask:.
                          : "D&s the Commlssloners  Court of Bexar
                       County, !l?exas
                                    have the authority to erect
                       traffic control devices?i".
                                                 .~
                           We kriowof no lati,.a&ho*lzlng
                                                        the Commlssion-
                 ers' Court of BexarCounty to erect traffic control
                 devices q-icounty roads. ~.
                           It Gas held In Attorney Qenerails.Oplnlon
                 V-429 (1947) that the c~o~&sloners' court did not have
                 authority to pass an prder regulatingtraffic In the
                 county,
                 II _-   affixing a penalty for violation oi'such regula-

                           The pertinent part OP House Sill 458, Acts
                 52nd'Leg.,R.S. 1951, ch.~346,. p...589(Sec.: 8 of.Art.
                 827a, V.P.C.),,Is as follows:      .~,
                            "Subsection2. ~Authorityof.State Iiigh-
                       way Commissj.onto alter prima-facie'tipeed
                       llmits.~(a) Whenever:the'Stat& Highway Com-
                       mission shall determineupon the;basls~of an
                       engineeringand traffic investigationthat'
                       any prima-facie;.speedherelnbeforeset.forth
                       is greater or lese than Is reasonab+or safe
                       under thenconditionsfound ,toexistiat,any
                       intersectionor other plaae or uponany part
                       of a highway,~taklnglnto~consideratlonthe
                       width and condition of the pavement and other
                       circumstanceson.such portion of said high-
                       way, as well as the uiiualtraffic thereon,
Hon. Austin F. Anderson, page 2 (V-1478)


     Said,StateHighway Commissionmay determine
     and declare a reasonable and safe prima-                  1
     facie speed limit ther.eator thereon by                  ',Y
     proper order of the Commissionentered on
     its Minutes,~wh,lchshall be effective at             !
     all times or during hours of~dayllghtor
     darkness, or at such other times a8 may
     be determinedwhen appropriatesigns giv-
     ving notice thereof are erected at such
     intersectionor other place or partof high-
     way, except,that said State Highway Commission
     shall not have the authority to modify or
   ..alter the baslc'rule set forth in subsect$on
     1 '(a).nor'toauthorize by a.CommlsslonMin-
     ute'speeds for any alass of vehicle In ex-
     cess of'the maximum value8 herelnbeforeset
     forth for Said class of vehicle in subsec-
     tion 1 (!I, payagrai+s (2); (31, and,(4).
           "(6) e authority of 'theState High-
     way Comm5iF:~.slon
                      to alter prima-faciespeed
     ll~tsshall be restricted to highways,
     roads; or-streets~offlcla~lydeslgnatedby
     the State Highway Commission as's part of
     the State Highway,Systemand which are not
    '&thin the l++te.of'e+ in6,orporated    Flty
     Or town.
         "'~'"Subsectfon3;. Authority of 'County' ".
   ' Co~~s'sfolier~.'Courts'~d  governing bodies
     of,incorporatedcities and towns to alter
     prima-faciespeed llmlts. (a) !l?he.County
     Cominiss1oner.s Court of any county.wlthre-
     spect 'tocounty highways or roads outslde~~
     the limits of right-of-wayof any official-
     ly designatedhighway, road, orstreetof
     the State Highway System and outslde the
     limits ofan.ln$,orporatedcity or,town shall
     have the same authority by Order of the $out-i-
     ty CommJs,slo,ners Court entered upon its re-
     cords:to alterprlma~fac~lespeed llmd.ts~,upon
     the .bas$softanyengineeringand trafflo in-
     vestigatfon as that'delegated'tothe State
     Hlghjvay~Commisslon  wlth,respeatto any of+
     flcially:des$gnated  ~Wghway; road,'Er
     streetof the:State.HlghwaySystem.
                              _;.
           E&se &11'~458 is .a penal s,tatute.snd~penal
                                        State~'exrel.
statutes must be 'strictly.'~,Cohritr.ued.
Shobk vi all Texas RackingAsa'n.128 Tex.~384, 97 S.W.
2d 669 (l936),
                 5.   ”

                                                        533,
. Hon. Austin F. Anderson, page 3 (V-1478)


           .Underthis Bill the'commissi.oners'court Is
 authorized to regulate'thespeed on county roads out-
 side the corporate limits of cities and towns...In other
 words it has the same power in.the way of regulating
 speed on the county roads'outsidethe corporate limits
 of cities and townsas -theHighvtayCommissionhas In
 regulating speed on.state highways. However, the High-
 way Commissiondoes not derive~itspower from.House
 Bill 458 (Sec. 8 of Art. 827a V.p.C.) to erect control
 devices on state highways. That power isgiven the
 Highway Commissionunder the provisionsof Article
 827e V.P.C. and Article 111 of the Uniform Traffic
 Code (Art: 6701d V.C.S.). We therefore agree with you
 that although House Bill 458 authorizes'theCommlssloners~
 Court to regulate the speed on county road8 outside the
 corporate limits of cities and towns there is no author-
 ity for the Commissioners'court of Bexar County to
 erect control devices on County roads.
           We believe that the above result is supported \'
 by the fact that the same Legislaturein passing House
 Bill 207 Acts of the 52nd Leg. R. S. 1951 ch. 302 p:
 483 (Art. 67Olg V.C.S.) in addition to giving the Com-
 missioners'Courts In countieshaving a population of
 600,000 or more power to regulate speed on county roads,
 SpeCIfIcallyauthorized'themto erect traffic control
 devices on county roads under their jurlsdlatlon. This
 clearly.indicatesthat the Legislaturerehognized that
 the power to erect traffic control devices did not exist
 in the dommissioners'courts in such counties absent
 this provision. However since Bexar county has a popula-
 tion of only 500,460 according to the 1950 Federal census
 House Bill 207 has no applicationto It.


            House Bill 458 Acts of the 52nd Le
      R. S. 1951 ch. 346 p. 589 (Sec. 8 Art. 8'27a
      V.P.C.) authorizesthe commlssioners'court
      to regulate the speed on county roads out-
       side the corporate limits of citd.esand
      towns. However, the Legislaturehas not
       authorizedthe commissioners'court of a
       county having a populationof less than
       600,000 inhabltantsto erect traffic con-
      .trol devices on county roads.
      Hon. Austin F. Anderson,page 4 (V-1478)
534
                                 Yours very truly,
      APPROVED:                     .pRICEDANIEL
                                  Attorney General
      J. C. Davis; Jr1.y
      County'AffalrsDWlslon
      E..Jacobson '.~
      Reviewing Assistant
      Charles'D..Mathews
      Fir&k Assistant :
                            .
      BA:am